CONFIDENTIAL ADVISORY EMPLOYEE INVESTMENT TRANSACTION POLICY For BLACKROCK INVESTMENT ADVISER COMPANIES Revised: February 1, 2005 September 30, 2006 April 26, 2007 Copyright © 2007 BlackRock, Inc. All rights reserved. Revised: February 1, 2005 September 30, 2006 April 26, 2007 Copyright © 2007 BlackRock, Inc. All rights reserved. CONFIDENTIAL Table of Contents I.PREAMBLE 1 A.General Principles 1 B.The General Scope of the Policy’s Application to Personal InvestmentTransactions 3 C.The Organization of this Policy4 D.Questions4 II.LIST OF APPROVED BROKERS 5 III.PERSONAL INVESTMENT
